Exhibit 10.14

Name:

COMPENSATION STATEMENT

 

Commencing:

   Salary:    per month

I agree the salary cited will be my total salary during each monthly period in
which General Motors LLC continues it in effect for all hours worked, including
overtime. This Statement reaffirms that my employment is from month-to-month on
a calendar month basis and I acknowledge General Motors LLC retains the right in
its discretion to increase or decrease my monthly compensation. The parties
agree Michigan law applies to this Compensation Statement even if I am employed
outside the state.

I acknowledge that I am aware, or may become, privy to trade secrets or other
confidential and/or proprietary information concerning GM Company and General
Motors LLC; its subsidiaries and/or affiliates, the disclosure of which will
cause irreparable harm to the Company. I agree that I will not discuss or
disclose to any person or entity any trade secret or confidential and/or
proprietary information and, upon termination of my employment with General
Motors LLC, I shall return all documents or other materials containing such
information to General Motors LLC.

For a period of two years following my voluntary termination of employment with
General Motors LLC or any of its subsidiaries, I will not, without the prior
written consent of the GM Chief Executive Officer, directly or indirectly,
knowingly induce any of the employees of General Motors LLC to leave the employ
of General Motors LLC for participation, directly or indirectly, with any
existing or future business venture associated with me.

I agree that my job responsibilities with General Motors LLC and a significant
portion of my compensation are consideration for the confidentiality and
non-solicitation agreements noted above. I acknowledge that my breach of the
confidentiality or non-solicitation provisions of this agreement will cause
irreparable harm to General Motors Company and General Motors LLC because of the
weakened ability of General Motors Company and General Motors LLC to fairly
compete and the inherent difficulty in quantifying the damage caused to General
Motors Company and General Motors LLC from such breach. Such irreparable harm
can and should be remedied by an injunction against me without any bond being
required because any other potential remedy will not be as prompt, certain and
full as is necessary to prevent such harm.

By signing this compensation statement, I also acknowledge my responsibility to
adhere to and believe I am in compliance with General Motors Company and General
Motors LLC guidelines with respect to employee conduct as contained in – the Our
Values and Guidelines for Employee Conduct” award of incentive stock (RSU) made
to me after November 1, 2009 is subject to recoupment by the Company in any
situation where the Board of Directors of GM Company or a committee thereof
determines that fraud, negligence, or intentional misconduct on my part was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s). The determination regarding employee
conduct and repayment under this provision shall be within the sole discretion
of the Executive Compensation Committee of the Board of Directors and shall be
final and binding on both parties to this Compensation Statement.

 

Page 1 of 2



--------------------------------------------------------------------------------

Name:

I acknowledge that, there are no other oral or written understandings or
agreements in effect regarding my salary, nature or duration of employment, or
the other matters set forth in this Compensation Statement.

No modification or amendment of this Compensation Statement will be effective
unless it is in writing and signed by both parties.

 

 

           

Employee

    

General Motors

           

Date

    

Date

 

Page 2 of 2